Citation Nr: 0104258	
Decision Date: 02/12/01    Archive Date: 02/20/01	

DOCKET NO.  99-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensable evaluations for bursitis of the 
right and left hip.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to August 
1998.  By rating action dated in December 1998 the Department 
of Veterans Affairs (VA) Regional Office Cleveland, Ohio, 
inter alia, granted service connection for a lumbosacral 
strain, rated noncompensable, a psychiatric disability, rated 
10 percent disabling; and bursitis of the right and left 
hips, each rated noncompensable.  The evaluations were made 
effective August 29, 1998, the day following the veteran's 
separation from military service.  The veteran disagreed with 
the evaluations assigned for the disabilities.  

In a May 1999 rating action the evaluation for the 
psychiatric condition was increased from 10 percent to 30 
percent and the evaluation for the low back condition was 
increased from zero percent to 20 percent, both effective 
August 29, 1998.  The noncompensable evaluations for bursitis 
of each hip were confirmed and continued.  The regional 
office noted that in her substantive appeal in April 1999 the 
appellant had indicated that her low back condition should be 
rated 10 percent disabling and that her psychiatric condition 
should be evaluated as 30 percent disabling.  Thus, since the 
evaluation for the psychiatric condition had been increased 
to 30 percent and the evaluation for the low back condition 
increased to 20 percent, the regional office considered her 
appeal to have been granted in full with regard to those 
issues.  The remaining issues are now before the Board of 
Veterans' Appeals (Board) for appellate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the remaining 
issues on appeal has been obtained.

2.  When the veteran was examined by the VA in October 1998 
she had a full range of motion of both hips and was pain-
free.  There was no tenderness over the greater trochanteric 
bursa.  

3.  When the veteran was examined by the VA on March 31, 
1999, range of motion of the hips was normal but there was 
tenderness in the region of the greater trochanter and pain 
on motion, predominantly on internal rotation.  

4.  When the veteran was examined by the VA on September 13, 
2000 she had a full and complete range of motion of both hips 
that was pain-free.  There was no tenderness or soreness to 
palpation and no swelling or deformity were identified.

CONCLUSIONS OF LAW

1.  A compensable evaluation for bursitis of the veteran's 
right and left hip during the period from February 29, 1998 
to March 31, 1999 and from September 13, 2000 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Code 5019-5003 (2000).

2.  Evaluations of 10 percent each for the veteran's bursitis 
of the right and left hip for the period from March 31, 1999 
to September 13, 2000 are warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5019-5003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to her claims and afforded the 
opportunity to submit such.  The regional office has afforded 
the veteran VA examinations in connection with her claims.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to her claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096-2098 (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A).  

I.  Background

The veteran's initial claim for VA disability benefits was 
submitted in August 1998.  Among other things, she referred 
to bursitis of the hips occurring in October 1997.

The veteran was afforded a VA orthopedic examination in 
October 1998.  She stated that after running again she had 
had some bilateral hip pain.  She had some soreness and 
tenderness anteriorly and laterally over the hips.  She 
stated that since getting out of the service that had quieted 
down.  She did not have any pain or tenderness unless she did 
considerable running or overused the hips and legs.  No 
surgery or brace had been needed.  No specific flareups were 
noted.  She could function on the job.  

On physical examination she had a normal gait.  She could toe 
and heel walk and squat.  She had excellent, full and 
complete range of motion of both hips and was pain-free.  
There was no tenderness or soreness anteriorly or laterally 
and no tenderness over the greater trochanteric bursa on the 
examination.  An X-ray study reflected no significant bony 
pathology of the pelvis or hips.  The diagnosis was history 
of bursitis of the hips.  

The veteran was again afforded a VA orthopedic examination on 
March 31, 1999.  She gave a history of having developed pain 
in both hips during service and had been told that it could 
be bursitis.  The pain was located in the groin area.  It 
radiated in front of both thighs to the knees.  

On examination the veteran's gait was normal.  Examination of 
the right hip range of motion was normal.  There was 
tenderness elicited over the greater trochanter.  There was 
pain on movement, predominantly on internal rotation.  
Examination of the left hip range of motion was normal.  
There was tenderness elicited in the region of the greater 
trochanter.  There was pain on motion, predominantly on 
internal rotation.  The diagnosis was bursitis of both hips.  

The veteran was again afforded a VA orthopedic examination on 
September 13, 2000.  The veteran indicated that her bursitis 
began around 1997.  Since she had gotten out of service it 
was doing much better.  She was not having as much soreness.  
Occasionally she would have a little aching and pain but it 
was essentially under control.  There had been no surgery, 
braces, canes or crutches and no medicines had been needed.  
She was currently a full-time student and was not currently 
symptomatic.  

Physical examination of both hips showed no pain, soreness or 
tenderness to palpation.  She had excellent full and complete 
range of motion of both hips that was pain-free actively.  
There was no tenderness or soreness to palpation and no 
swelling or deformity was identified.  The diagnosis was 
history of bursitis/tendinitis to the hips with no residuals.

II.  Analysis

Bursitis will be rated on the basis of limitation of motion 
of the affected parts, as degenerative arthritis.  38 C.F.R. 
Part 4, Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent evaluation is 
provided for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. 
Part 4, Code 5003.

A 10 percent evaluation is provided when extension of a thigh 
is limited to 5 degrees.  38 C.F.R. Part 4, Code 5251.  

A 10 percent evaluation is provided when flexion of a thigh 
is limited to 45 degrees.  38 C.F.R. Part 4, Code 5252.

The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims indicated that there was a distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings. 

In this case, when the veteran was afforded the VA orthopedic 
examination in October 1998 she had a normal gait and had a 
full and complete range of motion of both hips and was pain-
free.  There was no tenderness over the greater trochanteric 
bursa.  An X-ray study did not reflect any pathology of the 
pelvis or hips.  Bursitis of the hips was diagnosed by 
history only.  Thus, a compensable evaluation for the 
veteran's bursitis of the right and left hip would not be 
warranted on the basis of the findings on the October 1998 
examination.  

The record further discloses that when the veteran was 
afforded a VA orthopedic examination on September 13, 2000 
there was no pain, soreness or tenderness to palpation and 
the veteran had a full and complete range of motion of both 
hips that was pain-free.  No swelling or deformity was 
identified.  The diagnosis was history of bursitis/tenderness 
of the hips with no residuals.  Thus, that examination also 
did not reflect any manifestation so as to warrant 
entitlement to a compensable evaluation for the veteran's 
bilateral hip disability.  

The record further reflects, however, that when the veteran 
was afforded a VA orthopedic examination on March 31, 1999 
range of motion of her hips was normal; however, there was 
tenderness elicited over the greater trochanter of both hips 
and also pain on movement of both hips, predominantly on 
internal rotation.  In the Board's opinion, the findings on 
that examination warrant entitlement to a 10 percent 
evaluation for each hip disability under the provisions of 
Diagnostic Codes 5019-5003 based on painful motion.  The 
record does not indicate that a compensable evaluation is 
warranted for the bilateral hip disability during the periods 
from February 29, 1998 to March 31, 1999 and after 
September 13, 2000.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 when evaluating orthopedic disabilities.  As noted 
previously, the VA examination in March 1999 did reflect some 
pain on movement of the veteran's hips and a 10 percent 
evaluation has been assigned for the period from March 1999 
to September 2000 based on painful motion of the hips.  
However, the VA examinations have not reflected any 
functional loss due to weakness, fatigability or 
incoordination.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a 10 percent evaluation each for the veteran's 
right and left hip for the period from March 31, 1999 to 
September 13, 2000 is established.  The appeal is granted to 
this extent.  

Entitlement to a compensable evaluation for bursitis of the 
right and left hip from February 29, 1998 to March 31, 1999 
and since September 13, 2000 is not established.  The appeal 
is denied to this extent.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

